Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 1 of 41




                   Exhibit 1
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 2 of 41


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


     In re:                                     :
                                                  Docket #18cv11386
      SPECTRUM DYNAMICS MEDICAL LIMITED,        : 1:18-CV-11386-VSB-KHP

                            Plaintiff,          :

        - against -                             :

      GENERAL ELECTRIC COMPANY, et al.,         : New York, New York
                                                  March 31, 2021
                            Defendants.         :

     ------------------------------------- : TELEPHONE CONFERENCE

                              PROCEEDINGS BEFORE
                      THE HONORABLE KATHARINE H. PARKER,
                        UNITED STATES MAGISTRATE JUDGE
     APPEARANCES:

     For Plaintiff:             RIVKIN RADLER LLP
                                BY: GREGORY MILLER, ESQ.
                                25 Main Street, Suite 501
                                Court Plaza North
                                Hackensack, New Jersey 07601

                                GREENBLUM & BERNSTEIN, PLC
                                BY: NEIL GREENBLUM, ESQ.
                                     BRANKO PEJIC, ESQ.
                                1950 Roland Clarke Place
                                Reston, Virginia 20191




     Transcription Service:     Carole Ludwig, Transcription Services
                                155 East Fourth Street #3C
                                New York, New York 10009
                                Phone: (212) 420-0771
                                Email: Transcription420@aol.com

     Proceedings conducted telephonically and recorded by
     electronic sound recording;
     Transcript produced by transcription service.
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 3 of 41


     APPEARANCES (Continued):

     For Defendants:            THOMPSON HINE LLP
                                BY: MARLA BUTLER, ESQ.
                                Two Alliance Center
                                3560 Lenox Road, NE, Suite 1600
                                Atlanta, Georgia 30326

                                THOMPSON HINE LLP
                                BY: BRIAN LANCIAULT, JR., ESQ.
                                335 Madison Avenue
                                New York, New York 10017

                                THOMPSON HINE LLP
                                BY: JESSE JENIKE-GODSHALK, ESQ.
                                312 Walnut Street, 14th Floor
                                Cincinnati, Ohio 45202
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 4 of 41




                                      INDEX


                            E X A M I N A T I O N S

                                                     Re-        Re-
     Witness                Direct      Cross      Direct      Cross

     None
                                E X H I B I T S

     Exhibit                                                            Voir
     Number           Description                        ID    In       Dire

     None
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 5 of 41
 1                              PROCEEDINGS                        4

 2              THE CLERK:     Calling case 18cv11386, Spectrum

 3   Dynamics Medical versus General Electric Company. The

 4   Honorable Katharine H. Parker, presiding.           Beginning with

 5   counsel for the plaintiff, can you please make your

 6   appearance for the record?

 7              MR. GREGORY MILLER:       Good morning, Your Honor.

 8   Gregory Miller, Rivkin Radler, local counsel on behalf

 9   of the plaintiff.        Also with me on the line is Neil

10   Greenblum, Branko Pejic from Greenblum & Bernstein. Good

11   morning.

12              HONORABLE KATHARINE H. PARKER (THE COURT):              God

13   morning.

14              THE CLERK:     And counsel for the defendants, could

15   you please make your appearance for the record.

16              MS. MARLA BUTLER:      Yes, this is Marla Butler for

17   the defendants and with me are Jesse Jenike-Godshalk, and

18   Brian Lanciault, all of us from Thompson Hine.

19              THE COURT:     Okay, good morning, everyone, nice to

20   talk with you this morning.        As a reminder, I ask you to

21   keep your phones on mute unless you’re speaking to

22   eliminate background noise and remind you that you can

23   order a transcript though it would have to be ordered

24   within three days of today. And finally, this call line is

25   open to the press and public on a listen only basis, and I
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 6 of 41
 1                              PROCEEDINGS                        5

 2   want to remind everyone on the call that the Court

 3   prohibits others from recording and rebroadcasting court

 4   conferences. Violation of this rule may result in

 5   sanctions.

 6              So thank you all for submitting your status

 7   letters. The status letter, agenda letter and then I want

 8   to just talk briefly about the letter, Mr. Greenblum, that

 9   you submitted last night.       But why don’t we start first

10   with the privilege issue because it seems that both

11   sides have issues with the other side’s privilege log.

12   And it seems to me that the dispute, the disputes

13   regarding the logs are not actually ripe, that both

14   sides need to go back, take a look at their logs and

15   potentially provide a little bit more information so

16   that your adversaries can evaluate and determine

17   whether there are particular challenges to that log.

18   But I’d like to hear fr om the parties on this issue,

19   let me hear first from Spectrum.

20              ATTORNEY FOR PLAINTIFF:          Okay, thank you, Your

21   Honor.    As far as privilege log issue, Spectrum

22   believes that its privilege log complies with the

23   rules and truly the only dispute I think as far as the

24   descriptions and the actual log, itself, is whether or

25   not the Spectrum privilege log is required to include
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 7 of 41
 1                              PROCEEDINGS                        6

 2   the drive files.

 3              Defendant’s privilege log includes that,

 4   Spectrum’s does not because we did not understand the

 5   local rules to require tha t. And we would seek Your

 6   Honor’s guidance and to the extent we do update our

 7   privilege log, we would like your guidance to let us

 8   have an understanding whether we should include that.

 9   As far as the --

10              THE COURT:      You’re talking about the file

11   names.

12              ATTORNEY FOR PLAINTIFF:          Yes, the drive file

13   names.    Yes, Your Honor.

14              THE COURT:      Right, okay, and that would

15   identify the repository, for example, email or

16   someplace else, what is that going to identify?

17              ATTORNEY FOR PLAINTIFF:          Your Honor , to be

18   honest with you, I’m not technically savvy enough to

19   understand or respond to that.            It is defendants that

20   have raised that as a deficiency in the Spectrum

21   privilege log and I’d look to them to explain what

22   that adds in description to what’s already there.

23              THE COURT:      Okay.

24              MR. GODSHALK:       Sure, Your Honor, this is Jesse

25   Godshalk on behalf of defendants. I mean since
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 8 of 41
 1                              PROCEEDINGS                        7

 2   Spectrum just kind of asked us to weigh in on that,

 3   happy to do so and explain what we are talking about

 4   there.    The file name here in this case, we decided

 5   pretty early on that the vast majority of the

 6   documents in this case would be electronic documents.

 7   So, you know, as electronic documents they have file

 8   names. I mean, you know, for instance, it might be

 9   something like, you know, memorandumtothemanager.doc,

10   and that’s the name of that Word document, that’s the

11   file name.

12              THE COURT:      Oh, you’re talkin g about Word

13   documents?

14              MR. GODSHALK:       Well, I mean I’m talking about

15   all of the documents, Your Honor , they all have file

16   names. I mean so how they, you know, would appear on a

17   computer screen if you opened a folder of electronic

18   documents. And there might be Word documents in there,

19   there might be PowerPoints, Excel spreadsheets, but

20   they would all have, you know, they’d be listed, for

21   instance, and you would see the file names there. And

22   that’s what we’re talking about, the file names.

23              THE COURT:      Whatev er the document was saved

24   under, whatever name it was saved under, that’s what

25   you’re talking about?
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 9 of 41
 1                              PROCEEDINGS                        8

 2              MR. GODSHALK:       That’s correct.

 3              THE COURT:      Okay.

 4              MR. GODSHALK:       And the, I mean the reason why

 5   we want that information is because it is good

 6   information on the content of a document. I mean

 7   obviously documents are frequently named with titles

 8   that, you know, indicates what’s in the file.                 I mean

 9   as a general rule of thumb. And given what we believe

10   are the insufficient descriptions that Spectrum has

11   otherwise provided in its privilege log. We think it’s

12   important to get the file names, to provide additional

13   context for what these documents actually are and, you

14   know, we cited a case in the agenda to support that

15   parties should have to provide the file names.                 I

16   think, you know, this shouldn’t be a heavy lift.

17              In this day and age I would imagine that

18   Spectrum would be able to auto populate this

19   information from its document review software.                 So --

20              THE COURT:      Yes, that’s what I was going to

21   ask, isn’t this a, isn’t this a metadata field?

22              MR. GODSHALK:       Yes.

23              ATTORNEY FOR PLAINTIFF:          Your Honor , may I

24   respond?     The only reason I’m asking for clarification

25   is when Spectrum served its initial privilege log,
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 10 of 41
  1                              PROCEEDINGS                        9

  2   defendants raised some objections which we thought were not

  3   necessarily well founded, but we went ahead and issued a

  4   supplemental privilege log addressing defendants complaints.

  5   And now defendants, without raising these drive files in

  6   their initial complaint to the privilege log raise it in a

  7   second round of complaints. So it just sort of seems like a

  8   piecemeal way to cause more problems. And that’s why I’d

  9   like the Court’s direction on whether --

10               THE COURT:    I see.    Did you all produce metadata

11    logs on the privilege documents, or is it just a log that

12    was, is it a combination of metadata fields and then

13    attorney fields, you know, filled in for the name of the

14    privilege and the subject matter?

15               ATTORNEY FOR PLAINTIFF:          The latter, I think,

16    where it’s not completely automated, I’ll put it that

17    that way.

18               MR. GODSHALK :      This is Jesse Godshalk, that’s

19    correct, Your Honor, the latter.

20               THE COURT:      Okay.    Is there any other metadata

21    field that the parties talked about producing for

22    privileged documents that haven’t been produced?

23    Because it seems to me both sides should be producing

24    the same information.

25               ATTORNEY FOR PLAINTIFF:          Your Honor , this
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 11 of 41
  1                              PROCEEDINGS                       10

  2   complaint by defendants is the first time I’d heard about

  3   this being a deficiency in the privilege log so it was not

  4   contemplated initially.

  5              THE COURT:    Okay.

  6              MR. GODSHALK:     Your Honor, I will add though,

  7   this is Mr. Godshalk, I will add that in the parties’

  8   protective order, they included that with produced

  9   documents they would include a full panoply of

10    metadata. So I mean the parties did essentially

11    contemplate that in their, y ou know, document

12    collection, review and production that we would be,

13    you know, including a lot of metadata and I don’t know

14    why, you know, there is no good reason for, you know,

15    including this metadata with the produced documents

16    but, you know, withholdin g it for the privileged

17    documents.

18               Now, certainly, if there is privileged

19    material actually in the file name, then they wouldn’t

20    have to produce, wouldn’t have to provide that, but I

21    would assume that that is, you know, that would rarely

22    if ever occur.

23               THE COURT:      Right.

24               MR. GODSHALK:       And so I don’t know why they

25    can’t give us this information.
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 12 of 41
  1                              PROCEEDINGS                       11

  2              THE COURT:      Right.      Well I don’t hear

  3   plaintiffs refusing, I hear them just asking for

  4   clarification.      But, Mr. Godshalk, is this the only

  5   category of metadata th at’s missing in your view?

  6              MR. GODSHALK:       Yes.

  7              THE COURT:      Okay.      And you have produced this,

  8   this field, for your privileged documents.

  9              MR. GODSHALK:       Okay.

10               THE COURT:      Correct, Your Honor.

11               ATTORNEY FOR PLAINTIFF:          Your Honor , may I

12    respond just briefly?

13               THE COURT:      Sure.

14               ATTORNEY FOR PLAINTIFF:          If this was so

15    critical, may I ask defendants why they didn’t raise

16    it in the first round of privilege logs?

17               THE COURT:      No, we’re not going to get into,

18    we’re not -- perhaps that was an oversight but I t hink

19    that this can be generated electronically pretty

20    easily. So what I would ask plaintiffs to do is go

21    back to your vendor and if you can have them generate

22    the file names for the documents on the log, I think

23    that that can be a, you know, an addenda to the log.

24    So I don’t want to have you create a lot of, make

25    work. Going forward, you can include it in the log,
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 13 of 41
  1                              PROCEEDINGS                       12

  2   but for now I think it’s sufficient if you generate

  3   these file names in the order that they appear on the

  4   log and you can give that to the defen dants.

  5              ATTORNEY FOR PLAINTIFF:          Very good, Your

  6   Honor, I’ll contact and we’ll coordinate with our

  7   vendor to understand what we need to do.

  8              THE COURT:      Yes. I mean it’s like a subject

  9   line, just providing more detail about the document.

10    It would be equival ent to a subject line in an email I

11    think.

12               MR. GODSHALK:       Yes, Your Honor, that’s

13    correct.

14               THE COURT:      Right.     And you’re producing

15    subject lines in emails, is that right?

16               MR. BRANKO PEJIC:        This is Branko Pejic, in

17    documents that are produced?

18               THE COURT:      Yes, and the log.

19               MR. PEJIC:      Well in the logs, the logs have

20    not had file names, they have descriptions and I’d

21    have to look to see if it actually has titles of

22    documents, that I don’t know for sure.

23               THE COURT:      No, what I’m saying is the re line

24    in emails is a metadata field.

25               MR. PEJIC:      Correct.
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 14 of 41
  1                              PROCEEDINGS                       13

  2              THE COURT:      So I’m assuming that that is

  3   produced.     Mr. Godshalk, am I correct about that?

  4              MR. PEJIC:      Well, Your Honor, in our log it is

  5   included, you know, in the file name field for the

  6   emails.

  7              THE COURT:      Right, okay.

  8              MR. GODSHALK:       Right.

  9              MR. PEJIC:      Could we get some, and this is

10    Branko Pejic again, and this is meant to make sure

11    that Spectrum goes forward as I guess efficiently as

12    possible here.      Could defendants please provide a

13    description of exactly what they have produced so I can work

14    with my vendor and make sure that we get this right the

15    first time?    So the criteria of the metadata that appears on

16    defendant’s privilege log in these drive descriptions,

17    I want to match that but I don’t want an y ambiguity

18    and us having to do this, you know, a second, third

19    time.

20               THE COURT:      Well I don’t want you to have to

21    redo it either. But basically it’s a file name which

22    would be document titles, or subject matter lines in

23    emails. So the re line in emails.             Those are the two

24    things.

25               MR. PEJIC:      And Jesse, can you confirm that
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 15 of 41
  1                              PROCEEDINGS                       14

  2   that is what appears in defendant’s privilege log, do

  3   you mind, please?

  4              MR. GODSHALK:       Yeah, I mean I’m pretty sure

  5   that that is the case, I mean from my review of it,

  6   yeah.

  7              MS. BUTLER:      And this is Marla Butler, I mean

  8   I’m looking at the log and it’s the ninth column, the

  9   document, defendant’s privilege log that was attached

10    to the agenda, it’s hard to read because it’s small.

11    But in the ninth column from the left you will find

12    the re line for emails and the file name for documents

13    that are not emails.

14               THE COURT:      All right, so that should be

15    produced.     And what I’d like you to do is once

16    plaintiffs generate that and include that going

17    forward, there should be no issue in terms of the

18    formatting. But in terms of the actual, the actual

19    disputes, how many documents are we talking about that

20    are on the respective logs?           Ms. Butler, how many are

21    on your log approximately?

22               MS. BUTLER:      Mr. Godshalk might know the

23    answer to that question bett er than I do.

24    Approximately how many entries do we have, Jesse?

25               MR. GODSHALK:       You know, I’m not sure offhand,
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 16 of 41
  1                              PROCEEDINGS                       15

  2   I feel like it’s in the three -hundreds. I know that

  3   Spectrum’s log has 229 documents, I’m trying to pull

  4   this up right now to see kind of how hi gh this is.                It

  5   looks like defendant’s log has 474 documents.

  6              THE COURT:      Okay.    So, you know, for large

  7   productions I don’t think that’s, that doesn’t sound

  8   like a crazy number to me. So I don’t, it’s not clear

  9   to me that either side is, has an issue where they

10    feel that something’s been over designated. And

11    perhaps, I think it’s premature to talk about that

12    issue right now.       Why doesn’t defendant take a look at

13    plaintiff’s log and then, and plaintiff can take a

14    look at defendant’s log, and if there ar e issues we

15    can talk about that next, tee it up for next time, but

16    I want you to meet and confer on those issues.

17               MR. GODSHALK:       Well, Your Honor, this is Mr.

18    Godshalk, I mean we already carefully looked at

19    Spectrum’s privilege log and provided a letter th at

20    very clearly laid out specific deficiencies. Spectrum

21    responded and basically said it was not going to

22    address any of those, it was not going to make any

23    changes in response to those. And the parties have

24    already met and conferred on that. I just don’t know,

25    you know, what else we can do to try to, you know, get
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 17 of 41
  1                              PROCEEDINGS                       16

  2   this done. I mean this is a matter, these are

  3   deficiencies in, really in the content.              I mean we’re

  4   still fighting over, you haven’t even provided us

  5   with, you know, sufficient information or, yo u know,

  6   sufficient statements. I mean we’re not even at the

  7   point of saying, you know, give us that document

  8   because that’s clearly not privileged or something

  9   like that. And so I think that’s kind of where we are

10    in this.

11               THE COURT:      Right. So what I’m h earing is it’s

12    premature for the Court to rule on anything or to have

13    any briefing motions to compel. But, for example, I do

14    see that GE has, that Spectrum has raised that there

15    are entries on GE’s privilege log where there is no

16    attorney, for example. So those are ones that parties

17    often have concerns about, so you’ll need to meet and

18    confer on those.

19               MR. PEJIC:      And, Your Honor, this is Mr.

20    Pejic. Mr. Godshalk is correct as to where we are

21    procedurally, but he is completely wrong on the fact

22    that Spectrum did not say we weren’t going to do

23    anything. That is why I asked Your Honor earlier for

24    classification on the drive files because my

25    understanding from defendants was the big difference
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 18 of 41
  1                              PROCEEDINGS                       17

  2   between our privilege logs was the fact that they had

  3   included the drive files which provided more

  4   information and cured any potential deficiencies in

  5   the descriptions.

  6              THE COURT:      Okay, well, I’m not sure about

  7   that in terms of the descriptions, it may be that the

  8   parties hone in on a few of the entries, perhaps

  9   entries where there is no attorney and require some

10    more specific explanation. But again, I think you call

11    can meet and confer on these issues over the next --

12               MR. GODSHALK:       Your Honor?      Your Honor , this

13    is Mr. Godshalk, if we could, just one point if we

14    could get a little bit of Court guidance on I think it

15    would be very helpful. And I understand, you know,

16    your encouragement to us to try to work this out.                  In

17    Spectrum’s privilege log under assertions of privilege

18    they have frequently asserted in its, quote,

19    “attorney-client privileged and/or work product,” and

20    the issue we have with that is that it’s not clear to

21    us whether they are asserting just attorney -client

22    privilege, just work product or both. I mean it

23    appears that they’re hedging, they’re leaving their

24    options open and, you know, we think we’re entitled to

25    a clear answer for each document, you know, is it
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 19 of 41
  1                              PROCEEDINGS                       18

  2   attorney-client privilege, is it work product or is it

  3   both. And they have basically dismissed this complaint

  4   as, you know, just mere semantics but it’s not. I mean

  5   we want to know for each document which privilege,

  6   specific privilege is being asserted on a document by

  7   document basis.       And without that I really just don’t

  8   see us being able to, you know, move forward in a

  9   productive manner in evaluating the ir privilege log.

10               THE COURT:      Mr. Pejic?

11               MR. PEJIC:      Your Honor, I do believe that to

12    be semantics because this is the first time I’ve ever

13    had this issue raised on a privilege log in my career.

14    But if Your Honor instructs that and/or is improper

15    here, as I also told defendants during the meet and

16    confer, we will certainly go back and render whatever,

17    you know, we’ll correct whatever but I just didn’t

18    realize that the and/or issue was an issue to be

19    honest.

20               THE COURT:      Well if you’re ever bringing, it’s

21    an issue because if you’re, if you are going to bring

22    a motion to the Court, the Court is evaluating the

23    privileges asserted, have you asserted both, have you

24    asserted one or the other be cause sometimes one

25    applies and the other doesn’t apply.             And there’s
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 20 of 41
  1                              PROCEEDINGS                       19

  2   certain, certain waivers that may apply to attorney -

  3   client that don’t necessarily apply to work product.

  4   So this is something that is important to tease out.

  5   For example, if there’s not attorneys in the

  6   communication it’s less likely for the communication

  7   to be attorney -client privilege, but perhaps it is

  8   work product.      But again, work product, as you know,

  9   has to be in anticipation of litigation or in

10    connection with litigation. So I think it is important

11    to have that distinction.

12               MR. PEJIC:      I fully unders tand, Your Honor ,

13    and thank you for the clarification, we will resolve

14    that issue. I do, I honestly apologize because I’ve

15    never had that be an issue.

16               MR. PEJIC:      Okay.

17               THE COURT:      So let’s next talk about the

18    production, GE’s production. I’m not sure this is an

19    issue, where, GE has said that it has, I’m assuming by

20    today you have produced a number of the things that

21    Spectrum is looking for and you’re continuing on a

22    rolling basis, is that correct?

23               MR. GODSHALK:       That is correct, Your Honor ,

24    this is Jesse Godshalk.         I mean our position on this

25    is that, you know, these documents that Spectrum is
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 21 of 41
  1                              PROCEEDINGS                       20

  2   focused on currently the documents relating to the

  3             . I mean we have produced a large volume of

  4   documents relating to the

  5                                                          I’d say tens

  6   of thousands of documents relating to this, including

  7

  8

  9                                                And, you know, we

10    are continuing our collections and productions and I

11    would suspect that, you know, there will be additional

12    documents relating to the                              in our

13    additional productions.

14               THE COURT:      What about documents pertaining to

15    the other patent that S pectrum has identified, why are

16    you on the collection of those?

17               MR. GODSHALK:       Yes, Your Honor. Yes, Your

18    Honor.    We, actually, we focused heavily on that over

19    the last month given the, you know, subject matter of

20    the last conference. I can tell you that a fter the

21    last conference we finished up collections from, you

22    know, two custodians that we’ve been working on and

23    began collections from an additional six custodians

24    with a focus on those other patents.             And particularly

25    we’re going to named inventors of t hose other patents.
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 22 of 41
  1                              PROCEEDINGS                       21

  2   So, you know, we very much, you know, had a focus on

  3   that area on our collections in the month of March.

  4              THE COURT:      Okay, so when do you anticipate

  5   completing review and production of those documents

  6   concerning the other patent?

  7              MR. GODSHALK:       Yes, Your Honor. I mean in

  8   general we are planning to substantially complete our

  9   document production by the end of April, and we’ve

10    discussed that with our vendor. I mean we feel about

11    80 percent certain that we will substantially complete

12    our production by the end of April. But I feel even

13    more certain that we can get this done by mid -March.

14               MS. BUTLER:      Mid-May.

15               MR. GODSHALK:       Mid -May.

16               THE COURT:      Mid-May, okay.       Okay, and where is

17    Spectrum on its production?

18               MR. PEJIC:      One question, Your Hono r, this is

19    Branko Pejic for defendants. Do you have a sense of

20    what volume of documents you’ll be producing, because

21    you’ve produced about 80,000 to date and what

22    percentage of your total production do you think that

23    is?

24               MR. GODSHALK:       You know, Mr. Pejic, we can

25    discuss this offline, but, you know, I don’t have
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 23 of 41
  1                              PROCEEDINGS                       22

  2   those types of figures at my fingertips.

  3              MR. GREENBLUM:         Your Honor, this is Neil

  4   Greenblum, may I speak?

  5              THE COURT:      Yes.

  6              MR. GREENBLUM:         I’ve been pressing GE on this

  7   issue to tell them how much we should anticipate and

  8   at this stage it seems to me it’s not unreasonable for

  9   GE to make a statement to the Court of we’re 50

10    percent complete or 80 percent complete. I mean we

11    just can’t understand that we’re at this stage of

12    discovery and we can’t get an answer of where they

13    stand.

14               THE COURT:      So, okay, Mr. Godshalk, how many

15    custodians have you collected from, how many remain to

16    be collected from approximately?

17               MR. GODSHALK:       Yeah, Your Honor, yes, I think

18    that approximately, I think it’s about 18 that we’ve

19    collected from but I should say that there are a few

20    of those where we’ve had a custodian interview where

21    we interviewed them about what documents they have,

22    but the process that we have set up, they need to

23    receive a drive then in the mail and then we set up a

24    separate interview with our vendor where the documents

25    are actually put onto the drive and then sent back to
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 24 of 41
  1                              PROCEEDINGS                       23

  2   us.

  3              So when I say, you know, for some of those,

  4   the collection process is not 100 percent complete

  5   yet, and there may be, so of those 18 maybe two or

  6   three where we still need to actually kind of complete

  7   the collection. And then there are at least another

  8   two that I know we want to collect from, and in

  9   addition to that there are a number of targeted

10    searches and connections that we need to run

11    (indiscernible) a, you know, big, let’s grab

12    everything but, you know, it’s going back, in many

13    cases it’s going back to people we’ve already

14    collected from and getting, y ou know, narrow

15    categories of documents, in some cases getting, you

16    know, newer documents.         So that’s kind of the status

17    of things.

18               THE COURT:      And do you have an idea how much,

19    what’s the volume in terms of the documents left on

20    the review platform?

21               MR. GODSHALK:       Well what’s currently on the

22    review platform is I think about several thousand but,

23    as I said, I mean there’s still, of the custodian

24    interviews and collections that we did from six

25    custodians in March, I think that five of those six,
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 25 of 41
  1                              PROCEEDINGS                       24

  2   those docu ments have not yet hit the review platform,

  3   and I’m not certain of the volume that those will

  4   produce. I don’t think it’s going to be huge, but I

  5   just, you know, I can’t be certain of the volume.

  6              In addition, I mean in terms of some of the

  7   uncertainties here, I mean opposing counsel served an

  8   additional 22 requests for production just this past

  9   Friday, and because of the Passover holiday I haven’t

10    even had an opportunity to confer with the potential

11    custodians about those requests yet. So I mean it’s

12    things like that, I’m just not even sure what kind of,

13    you know, volume I’m going to have to collect on those

14    requests, they’re brand new.           I mean --

15               THE COURT:      So what I’m hearing is you’re

16    maybe about halfway done?

17               MR. GODSHALK:       I think we’re probably more

18    than halfway but, you know, maybe if I had to guess, I

19    mean I guess the number that’s coming to mind is like

20    60 percent.

21               THE COURT:      Okay.

22               MS. BUTLER:      Your Honor, this is Marla Butler.

23    We would like to receive that information from

24    Spectrum, as well. I’l l just note that while Spectrum

25    has indicated that we haven’t provided that
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 26 of 41
  1                              PROCEEDINGS                       25

  2   information to Spectrum, Spectrum hasn’t provided that

  3   information to us either and we’d like a sense of the

  4   volume of their production that remains, as well.

  5              THE COURT:      All right , so, Mr. Greenblum, do

  6   you have a sense of that?

  7              MR. PEJIC:      This is --

  8              MR. GREENBLUM:       Yes, go ahead, Branko and then

  9   I have something to say.

10               MR. PEJIC:      Neil, if you’d like to respond to

11    Marla, go ahead, and then I’ll take on the question.

12               MR. GREENBLUM:       Well, you know, this is the,

13    you know, we did it so you do it --

14               THE COURT:      I don’t want to have a tit -for-tat

15    conversation between counsel, I just want to hear from

16    plaintiffs about what they’ve produced and what they,

17    what percentage they have left .

18               MR. GREENBLUM:       At this point I think we’ve

19    produced over 700,000 documents, about 10 times as

20    many documents as GE has produced.

21               THE COURT:      Okay, the number, itself, I’m not,

22    I don’t really hold much stake in the number of

23    documents because parties may have different numbers

24    of documents, you know. I mean it’s just certain

25    custodians generate more documents than others and so
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 27 of 41
  1                              PROCEEDINGS                       26

  2   the number of documents really is not necessarily

  3   meaningful. What’s meaningful is what, you know, how

  4   many custodians have you c ollected from and how much

  5   of their data have you produced?

  6              MR. GREENBLUM:       Okay, I’ll leave that to

  7   Branko as to the number of custodians.

  8              MR. PEJIC:      Thank you, Your Honor, this is

  9   Branko again.      The reason why we were concerned about

10    the volume that GE is producing is because of the fact

11    that they’ve produced about 80,000 documents to date.

12    And, you know, with 30 days, you know, we’re going to

13    start deposition and so I really didn’t want 100,000

14    documents being dumped at the end of March. And so

15    that’s our concern in trying to get a sense of it.

16               THE COURT:      I understand.

17               MR. PEJIC:      Turning to the production of what

18    Spectrum has done, and I will tell you how we

19    structured it because of the way the case is

20    structured so we can then talk about what’s left to do

21    which I think is minimal is we phased our discovery in

22    three sets as technical discovery/trade secrets, then

23    custodians, and finally in the broader picture all the

24    other administrative ancillary stuff.              So as far as

25    the technical trade secret docume nts I think we are
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 28 of 41
  1                              PROCEEDINGS                       27

  2   complete there or 95.         We have searched all the

  3   custodians that we think were relevant which is the

  4   founder of the company, the CEO, the chief technical

  5   officer and the head of sales, and both the chief

  6   technical officer and the founder are the named

  7   inventors or the alleged inventors of the trade

  8   secrets.

  9              And these, to understand, Spectrum has two

10    products, which is the D -SPECT as well as the Veriton

11    and these development activities have been ongoing for

12    decades. So we produced emails f rom 2005 to 2015 and

13    maybe a little bit longer temporally for those four

14    individuals and that was that huge production. And we

15    are substantially through the administrative stuff and

16    I would presume that we would produce less than

17    100,000 more documents.         And as far as substantially

18    complete I think we’re past 90 percent now.

19               THE COURT:      Okay.    Okay, good.      Now in terms

20    of the, I think the last issue in the agenda relates

21    to the 595 patent information. I think that this is

22    not actually a dispute at this point, but so I don’t

23    think we really need to spend much time on it.                 Right

24    now it’s not at issue in the case.

25               So let’s talk next about this disclosure.               Mr.
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 29 of 41
  1                              PROCEEDINGS                       28

  2   Greenblum, you submitted this letter with the

  3   attachment under seal. This is a former employee. I

  4   assume it’s somebody, a person of interest, a

  5   potential witness in the ca se, is that right?

  6              MR. GREENBLUM:       That’s correct, Your Honor .

  7              THE COURT:      All right, is there any, I’m not

  8   sure what GE’s position is on this, if any?

  9              MS. BUTLER:      Your Honor, we just received this

10    last night, we’re looking at it, it was provided to

11    the Court supposedly in case it was an inadvertent

12    disclosure.     We will look into whether it was an

13    inadvertent disclosure and we will respond

14    accordingly.      But I’ll add, Your Honor, there is one

15    agenda item that is remaining, I think it’s very

16    important that we discuss, related to the document

17    production, if I can address that?

18               THE COURT:      Sure.

19               MS. BUTLER:      So, Your Honor, on our last call

20    we raised the concern that Spectrum had dumped 350,000

21    documents on GE and you advised at that point that GE

22    needed to go back and look at the production. And we

23    have, and we’ve started reviewing those documents. And

24    we’ve confirmed that this is the definition, Your

25    Honor, of a document dump.          We started by reviewing
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 30 of 41
  1                              PROCEEDINGS                       29

  2   the first 2,000 or so documents in Spectrum’s

  3   production o f 350,000 documents.           We ran searches

  4   through the remaining documents.            And our finding of

  5   relevance rate, Your Honor , of less than 15 percent

  6   and really closer to 10 percent, so that means across

  7   these two productions of about 430,000 documents,

  8   around 385,000 of them are not relevant to this case

  9   and should not have been produced.

10               I want to explain how we know for sure that

11    Spectrum has not been reviewing documents on a

12    document by document basis because of the types of

13    documents that we’re finding in th e production. And

14    over the last few days I’ve personally reviewed many

15    of these documents myself, and I want to describe to

16    you some of the documents that we’re finding. And I

17    will let you know that I’m going to save the best for

18    last here.

19               The vast majority of these documents are

20    emails. At least the beginning of the production goes

21    back to 2007, the NDA here wasn’t signed until 2009,

22    and every single document is designated highly

23    confidential.      In the protective order there’s two

24    tiers, confidential or highly confidential, there’s

25    been no review for proper designation, but here’s the
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 31 of 41
  1                              PROCEEDINGS                       30

  2   types of documents that we’re finding.

  3                 Among the emails,

  4                    . We’re finding                         . We’re

  5   finding                                      . We’re findin g

  6                                                        .

  7                                                                      .

  8   Emails regarding invoicing for                                 .

  9                                     .   There are hundreds of

10    thousands of emails, Your Honor, that fall into the se

11    types of categories with no relevance to this

12    litigation.

13                  And then, Your Honor, there are the

14    PowerPoints that were produced, and how do we know for

15    sure that those PowerPoints were not reviewed for

16    relevance.       There’s a 41 slide presentation on

17              .    There’s a 31 slide presentation with

18    pictures of                                      .   These are

19    just examples of many, many, many documents in the

20    production.

21                  But then, Your Honor, there’s the

22    in the production. There’s a PowerPoint presen tation

23    that’s titled,                               And, you know, you

24    can stop me when you feel like you’ve heard enough

25    here, but in that presentation there’s a, there are
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 32 of 41
  1                              PROCEEDINGS                       31

  2   pictures of                     , there’s an image of a

  3                                                                  .

  4   There’s pictures of

  5                               .   There’s another PowerPoint

  6   presentation with cartoon drawings of

  7                                      .   This particular --

  8              THE COURT:      Okay --

  9              MS. BUTLER:      So you get the point, Your Honor.

10               THE COURT:      Mr. Pejic, what’s going on, why

11    would these documents be included in the production?

12               MR. PEJIC:      I’d like to see a list of them,

13    Your Honor , this is the first I’ve heard any of this.

14    I can say I’ve talked to my peopl e and we have run

15    searches for relevance and for privilege and pulled

16    those documents.       If GE would like to cite those

17    documents to me I can take a look and try to explain

18    it. But I can say --

19               THE COURT:      But the point is, but the point

20    is, Mr. Pejic, you don’t just pull the documents using

21    the search terms, you review them and exclude ones

22    that are not relevant. I mean the search terms are a

23    way to cull the documents to a reasonable group to

24    review for relevance. They’re ones that the search

25    terms hopefull y will hit on relevant documents but it
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 33 of 41
  1                              PROCEEDINGS                       32

  2   doesn’t necessarily mean that all the hits are

  3   relevant and that’s what the attorney review team is

  4   for.

  5              MR. PEJIC:      And, Your Honor, I don’t know why

  6   these would have been picked up on the relevance

  7   reviews. I mea n there might be something in an email

  8   address, it might be something in the string, I can’t

  9   speak to the specific documents. I can say we found

10    similar rates and I have not looked for                            ,

11    of course, but similar rates of irrelevant documents

12    from GE and when pressed on that they told us, well,

13    that just happens, you have more.

14               MS. BUTLER:      Your Honor --

15               THE COURT:      There’s always, unfortunately,

16    because of the broad standard of relevance and because

17    of the way that parties craft their Rule 34 reque sts,

18    in most litigations the vast majority of things

19    produced is marginally relevant. That’s the problem

20    with e-discovery right now, and I’m sure counsel would

21    agree with me that in almost every case the vast

22    majority of stuff produced is not stuff that yo u’re

23    going to use on summary judgment or at trial.

24               MS. BUTLER:      And, Your Honor, I agree --

25    sorry.
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 34 of 41
  1                              PROCEEDINGS                       33

  2              THE COURT:      And so the idea is to try to limit

  3   the production of that stuff. I don’t know how to do

  4   it better other than to encourage lawyers to be

  5   extremely precise with their document requests. But

  6   lawyers don’t do that, they’re afraid to hone in that

  7   carefully and search terms are a very crude way to rule,

  8   you know, to identify relevant documents, but that’s what we

  9   have.

10               MS. BUTLER:      Your Honor, if I can respond --

11    if I can respond?

12               THE COURT:      Hang on, hang on.

13               MS. BUTLER:      Yep, this is our issue.

14               THE COURT:      So hang on. So let me ask

15    Spectrum, I thought I had asked last time and I

16    thought I had received an answer that once the search

17    terms are applied you have actual people looking at them, at

18    the documents pulled, to tag them for relevance, privilege,

19    et cetera. Is my understanding, correct?

20               MR. PEJIC:    Your Honor, this is Branko Pejic, I

21    did not understand to have said we looked at every

22    document, I said we ran searches and reviews. And GE

23    has asked for over a decade of emails and it would be

24    disproportional for us to have to look at each and

25    every one of those hu ndreds of thousands of emails
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 35 of 41
  1                              PROCEEDINGS                       34

  2   when the document production request is that broad. We

  3   have done what we think is reasonable and if GE would

  4   like to point out the specific documents we are happy

  5   to understand how the hits actually occurred. But it

  6   would just not be, it would be unjust and manifestly

  7   unfair to require spectrum to look at each of hundreds

  8   of thousands of documents that have been requested by

  9   GE.

10               THE COURT:      I don’t understand, Mr. Pejic,

11    you’ve provided documents, you don’t even know the

12    documents that are included in what you produced?

13               MR. PEJIC:      I know them by, I can identify

14    them by folder and custodian and understand what they

15    related to and beyond that I don’t know that I can

16    speak to those details because I was not involved on

17    the day to day review. I can certainly, you know, talk

18    to those people or we can provide a different, a

19    subsequent explanation, but at this point in time I

20    can speak to the high level review and how it was

21    done.

22               THE COURT:      I’d like to understand a little

23    bit more about how the review was done. I also don’t

24    understand why everything would be labeled highly

25    confidential.
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 36 of 41
  1                              PROCEEDINGS                       35

  2              MR. PEJIC:      Because this is a trade secret

  3   case, Your Honor, and any disclosure of a trade secret

  4   by Spectrum could potentially destroy that trade

  5   secret.

  6              THE COURT:      I understand that, but that means

  7   that you haven’t actually evaluated whether something

  8   is highly confidential, confidential or not

  9   confidential.      There’s certainly some documents in the

10    review that aren’t the, in the highest category.

11               MR. PEJIC:      And, Your Honor, you’re correct

12    and we haven’t produced every document as highly

13    confidential. We’ve certainly produced all the

14    documents that were focused on technical discovery

15    that evidenced the trade secrets as highly

16    confidential, absolut ely.         And the emails that relate

17    to those have been designated highly confidential.

18               MS. BUTLER:      That’s not true, Your Honor .

19    That’s not true.

20               THE COURT:      What I want for Spectrum to do is

21    to provide me with a letter providing a little bit

22    more detail ab out the actual review process so that I

23    understand what’s been done.

24               MR. PEJIC:      Yes, Your Honor.

25               THE COURT:      Okay.    Can you provide that to me
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 37 of 41
  1                              PROCEEDINGS                       36

  2   within two weeks?

  3              MR. PEJIC:      We’ll endeavor to do so, we should

  4   be able to.

  5              THE COURT:      Okay.

  6              MS. BUTLER:      Your Honor, can I just, for a

  7   point of clarification, I, we have been asking for

  8   Spectrum to confirm that documents were reviewed on a

  9   document by document basis.           I think we finally heard

10    on this call that they haven’t been. That, instead,

11    they ran search terms and produced documents that hit those

12    search terms.

13               MR. PEJIC:    All right, let me respond to that.

14    Your Honor --

15               MS. BUTLER:      I’m not finished.        I’m not

16    finished.     I’m not finished.

17               MR. PEJIC:      You’re mischaracterizing --

18               MS. BUTLER:      I’m not finish ed.       I’m not

19    finished.

20               THE COURT:      Hang on, Mr. Pejic. Ms. Butler,

21    keep it short.

22               MS. BUTLER:      Understood. And so what I am

23    hoping this letter will make clear is whether or not

24    Spectrum did what we believe they were required to do

25    as the plaintiff in this case who brought this case,
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 38 of 41
  1                              PROCEEDINGS                       37

  2   and as GE has done, review documents on an individual

  3   basis to make a determination about relevance,

  4   responsiveness and confidentiality designation.

  5   Because we have been asking for that for so long, I am

  6   just asking that this le tter include the extent to

  7   which Spectrum has done that for its productions, and

  8   Jesse, you might have to help me on the number, the

  9   350,000 document production and the 80,000 document

10    production. Those are the ones where every document is

11    labeled highly confidential and it includes hundreds

12    of thousands of emails with no relevance to this case

13    covering issues like

14                    , all of which are designated highly

15    confidential.      We want those issues addressed in this

16    letter.

17               MR. PEJIC:      And, Your Honor --

18               THE COURT:      All right, Ms. Butler, thank you

19    for your comment.       What I’m going to ask, I don’t

20    really want to hear any more argument on this, so Mr.

21    Pejic, in your letter just let me know the process and

22    what the process was f or identifying relevant

23    responsive documents and what the process was for

24    designated confidential and privileged, okay?

25               MR. PEJIC:      Yes.    And could we, could I please
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 39 of 41
  1                              PROCEEDINGS                       38

  2   ask for the same from defendants because --

  3              THE COURT:    No, we don’t, we are -- no, I want

  4   that, I want --

  5              MR. PEJIC:    Your Honor, they --

  6              THE COURT:      I’m not going to require that

  7   right now of GE.        So I’d like you to provide that

  8   information, GE is at 50 -60 percent of its production

  9   and let them focus on that right now.

10               MR. PEJIC:      Okay, but they’ve already clawed

11    back privileged documents which shows they didn’t

12    review every document individually. And that’s why I

13    would ask --

14               MS. BUTLER:      That’s not true.

15               THE COURT:      Counsel, I don’t want to have an

16    argument between cou nsel on this conference, that’s

17    not appropriate.        Look, I’m not saying, nor am I going

18    to hold, that every single document, that you have to

19    have a linear review of every single document, that’s

20    not always the case. it really depends on the types of

21    documents that are being pulled and so forth. But

22    there has to be, there has to be an evaluation for

23    responsiveness and relevance that is reasonable within

24    the meaning of the Federal Rules.

25               So, Mr. Pejic, I want your letter to address
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 40 of 41
  1                              PROCEEDINGS                       39

  2   that. And let me, for the last, the last issue I want

  3   to address today is whether GE has any, is there any

  4   other item that GE wanted to raise with respect to

  5   this disclosure? I’m not sure why this email is an

  6   inappropriate disclosure, but --

  7              MS. BUTLER:      I don’t know that it is, Your

  8   Honor, but with Spectrum having raised the issue in a

  9   filing with the Court we will certainly look into it

10    and make sure that the communications comply with Your

11    Honor’s order regarding communicating with former

12    employees.

13               THE COURT:      Okay. All right, so thank you all,

14    I think this is all of the issues. I’ll look forward

15    to your letter, Mr. Pejic , and to our next call. As I

16    said, I want you to focus on the completing, getting

17    substantial completion this month of the document

18    production and resolving any privilege issues.

19               Thanks, everyone, and have a good day. We’re

20    adjourned.

21                     (Whereupon, the matter is adjourned.)

22

23

24

25
Case 1:18-cv-11386-VSB-KHP Document 247-1 Filed 04/22/21 Page 41 of 41
  1                                                                40

  2

  3                       C E R T I F I C A T E

  4

  5              I, Carole Ludwig, certify that the foregoing

  6   transcript of proceedings in the case of Spectrum Dynamics

  7   Medical Limited versus General Electric Company, et al.,

  8   Docket #18cv11386, was prepared using digital transcription

  9   software and is a true and accurate record of the

10    proceedings.

11

12

13    Signature_______________________________

14                      Carole Ludwig

15    Date:     April 1, 2021

16

17

18

19

20

21

22

23

24

25
